Citation Nr: 1615964	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  04-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran originally appealed the issue of entitlement to service connection for PTSD.  The Board denied the claim for service connection for PTSD in a decision in September 2012.  In the same decision, the Board remanded the issue of service connection for a psychiatric disorder other than PTSD.  The issue of service connection for psychiatric disorder other than PTSD was remanded again in June 2013.  The Board finds substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998).  At the same time the issue of service connection or a psychiatric disorder other than PTSD has been on appeal, the Veteran filed to reopen the issue of service connection for PTSD and the RO denied the Veteran's claim to reopen in March 2014.  That issue was not appealed and is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeared at a Travel Board hearing in July 2007 to address a claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  The Veteran appeared at a Travel Board hearing in June 2015 to address a claim for entitlement to service connection for a psychiatric disorder other than PTSD.

Generally, VLJ's who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three VLJ's.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJ's during the appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held, and the appeal is then ready for appellate review.

The Court has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJ's involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Pursuant to the Court's holding in Arneson, a letter was sent to the Veteran in January 2016 notifying her that she had the option of having a third hearing with a VLJ who would be assigned to the panel to decide her appeal.  The Veteran responded in February 2016 requesting a Travel Board hearing.

As such, the Board must remand the claim for the Veteran to be afforded a hearing pursuant to Arneson.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a third Veterans Law Judge at the Veteran's local RO in accordance with applicable procedures, with appropriate notification to the Veteran and her representative.  A copy of the letter notice of the time and place of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




